     Case 2:18-cr-00422-SMB Document 1106 Filed 12/14/20 Page 1 of 3



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
 3   KEVIN M. RAPP (Ariz. Bar No. 014249, kevin.rapp@usdoj.gov)
     MARGARET PERLMETER (Ariz. Bar No. 024805, margaret.perlmeter@usdoj.gov)
 4   PETER S. KOZINETS (Ariz. Bar No. 019856, peter.kozinets@usdoj.gov)
     ANDREW C. STONE (Ariz. Bar No. 026543, andrew.stone@usdoj.gov)
 5   Assistant U.S. Attorneys
     40 N. Central Avenue, Suite 1800
 6   Phoenix, Arizona 85004-4408
     Telephone (602) 514-7500
 7
     DAN G. BOYLE (N.Y. Bar No. 5216825, daniel.boyle2@usdoj.gov)
 8   Special Assistant U.S. Attorney
     312 N. Spring Street, Suite 1400
 9   Los Angeles, CA 90012
     Telephone (213) 894-2426
10
     BRIAN C. RABBITT
11   Assistant Attorney General
     Criminal Division, U.S. Department of Justice
12
     REGINALD E. JONES (Miss. Bar No. 102806, reginald.jones4@usdoj.gov)
13   Senior Trial Attorney, U.S. Department of Justice
     Child Exploitation and Obscenity Section
14   950 Pennsylvania Ave N.W., Room 2116
     Washington, D.C. 20530
15   Telephone (202) 616-2807
     Attorneys for Plaintiff
16
17                       IN THE UNITED STATES DISTRICT COURT

18                            FOR THE DISTRICT OF ARIZONA

19
     United States of America,                           No. CR-18-422-PHX-SMB
20
                          Plaintiff,
21                                                   UNITED STATES’ SECOND NOTICE
              v.                                          RE: DECEMBER 4, 2020
22                                                   TELEPHONIC MOTION HEARING
                                                      ON DEFENDANTS’ MOTION TO
23   Michael Lacey, et al.,                                  STAY (Doc. 1092)

24                        Defendants.

25
26
27
28
     Case 2:18-cr-00422-SMB Document 1106 Filed 12/14/20 Page 2 of 3




 1         Over the weekend, the United States learned of the attached declaration, filed in the
 2   Eastern District of Missouri on August 26, 2017, regarding the August 16, 2017 letter from
 3   the National Association of Attorneys General to Congress submitted as Exhibit 9 to the
 4   Motion for Recusal. 1 The declaration was filed in litigation against the Missouri Attorney
 5   General handled by the same three lawyers from Davis Wright Tremaine LLP who are
 6   among Defendants’ counsel of record here. 2 It has one exhibit: the August 16, 2017 letter.
 7
 8          Respectfully submitted this 14th day of December, 2020.
 9                                            MICHAEL BAILEY
                                              United States Attorney
10                                            District of Arizona
11                                             s/ Peter S. Kozinets
12                                             KEVIN M. RAPP
                                               MARGARET PERLMETER
13                                             PETER S. KOZINETS
                                               ANDREW C. STONE
14                                             Assistant U.S. Attorneys
15                                             DAN G. BOYLE
                                               Special Assistant U.S. Attorney
16
17                                            BRIAN C. RABBITT
                                              Assistant Attorney General
18                                            U.S. Department of Justice, Criminal Division

19                                             REGINALD E. JONES
                                               Senior Trial Attorney
20                                             U.S. Department of Justice, Criminal Division
                                               Child Exploitation and Obscenity Section
21
22
23
24
25
     1
26    Compare Doc. 1059-10, Exhibit 9 with Docs. 35 and 35-1 in Backpage.com, LLC v.
     Hawley, 4:17-CV-1951 PLC (attached as Exhibit A hereto).
27   2
       See Backpage.com, LLC v. Hawley, 4:17-CV-1951 PLC, 2017 WL 5726868, at *1 (E.D.
28   Mo. Nov. 28, 2017). None of the DWT lawyers signed the “Joint Declaration” attached to
     the Reply in Support of Motion for Recusal, Doc. 1071-2.

                                                -1-
     Case 2:18-cr-00422-SMB Document 1106 Filed 12/14/20 Page 3 of 3



                                 CERTIFICATE OF SERVICE
 1
 2          I hereby certify that on December 14, 2020, I electronically transmitted the attached
 3   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
 4   Notice of Electronic Filing to the CM/ECF registrants who have entered their appearance
 5   as counsel of record.
 6   s/ Joy Faraj
     Joy Faraj
 7   U.S. Attorney’s Office
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
Case 2:18-cr-00422-SMB Document 1106-1 Filed 12/14/20 Page 1 of 10




                        EXHIBIT A
 Case:
    Case
       4:17-cv-01951-PLC
          2:18-cr-00422-SMB
                          Doc.Document
                               #: 35 Filed:
                                       1106-1
                                            08/26/17
                                                Filed 12/14/20
                                                      Page: 1 ofPage
                                                                2 PageID
                                                                     2 of 10
                                                                          #: 668




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI

                                             )
BACKPAGE.COM, LLC,                           )
                                             )
               Plaintiff,                    )       Civil Action No. 4:17-cv-01951-PLC
                                             )
       v.                                    )       DECLARATION OF JAMES GRANT IN
                                             )       SUPPORT OF OPPOSITION TO
JOSHUA D. HAWLEY, in his official            )       DEFENDANT’S MOTION TO DISMISS
capacity as Attorney General of the State of )
Missouri,                                    )
                                             )
               Defendant.
                                             )

       I, James Grant, declare as follows:

      1.       I am an attorney in the firm of Davis Wright Tremaine LLP (“DWT”), which

represents plaintiff Backpage.com, LLC in this action. I make this declaration based upon my

personal knowledge and records and information that I or others in my office have obtained.

      2.       Attached as Exhibit A is a true and correct copy of a letter dated August 16, 2017

from the National Association of Attorneys General to Chairman Roger Wicker and Ranking

Member Brian Schatz of the Senate Subcommittee on Communications, Technology, Innovation

and the Internet Committee on Commerce, Science and Transportation, and Chairman Marsha

Blackburn and Ranking Member Michael Doyle of the House of Representatives Subcommittee

on Communications and Technology Committee on Energy and Commerce. The letter proposes

amendment of Section 230 of the Communications Decency Act.

       I declare under penalty of perjury under the laws of the United States that the foregoing is

true and correct.

       EXECUTED at Seattle, Washington, this 25th day of August, 2017.

                                                       s/ James C. Grant
                                                       James Grant


                                                 1
 Case:
    Case
       4:17-cv-01951-PLC
          2:18-cr-00422-SMB
                          Doc.Document
                               #: 35 Filed:
                                       1106-1
                                            08/26/17
                                                Filed 12/14/20
                                                      Page: 2 ofPage
                                                                2 PageID
                                                                     3 of 10
                                                                          #: 669




                                CERTIFICATE OF SERVICE

        I hereby certify that on August 25, 2017, the foregoing was filed electronically with the
Clerk of Court to be served by operation of the Court’s electronic filing system to all counsel of
record.

                                      s/ James C. Grant
                                      James C. Grant




                                                 2
Case:Case
      4:17-cv-01951-PLC
          2:18-cr-00422-SMB
                         Doc. Document
                              #: 35-1 Filed:
                                       1106-108/26/17
                                                Filed 12/14/20
                                                       Page: 1 ofPage
                                                                  7 PageID
                                                                      4 of 10#: 670




              Exhibit A
Case:Case
      4:17-cv-01951-PLC
          2:18-cr-00422-SMB
                         Doc. Document
                              #: 35-1 Filed:
                                       1106-108/26/17
                                                Filed 12/14/20
                                                       Page: 2 ofPage
                                                                  7 PageID
                                                                      5 of 10#: 671




                           August 16, 2017

                           The Honorable Roger Wicker
                           Chairman
                           Senate Subcommittee on Communications,
                           Technology, Innovation and the Internet
                           Committee on Commerce, Science and
                           Transportation

                           The Honorable Brian Schatz
                           Ranking Member
                           Senate Subcommittee on Communications,
                           Technology, Innovation and the Internet
                           Committee on Commerce, Science, and
                           Transportation

                           The Honorable Marsha Blackburn
                           Chairman
                           House of Representatives Subcommittee on Communications
                           and Technology
                           Committee on Energy and Commerce

                           The Honorable Michael Doyle
                           Ranking Member
                           House of Representative Subcommittee on Communications and
                           Technology
                           Committee on Energy and Commerce

                           RE: Amendment of Communications Decency Act

                           Dear Chairman Wicker, Ranking Member Schatz, Chairman Blackburn, and
                           Ranking Member Doyle:

                                    In 2013, Attorneys General from 49 states and territories wrote to
                           Congress, informing it that some courts have interpreted the Communications
                           Decency Act of 1996 (“CDA”) to render state and local authorities unable to
                           take action against companies that actively profit from the promotion and
                           facilitation of sex trafficking and crimes against children. Unfortunately,
                           nearly four years later, this problem persists and these criminal profiteers
                           often continue to operate with impunity. The recent news highlighting the
                           potential complicity of online classified-ad company Backpage.com in
                           soliciting sex traffickers’ ads for its website once again underscores the need
     1850 M Street, NW     to expand, not limit, the ability of all law-enforcement agencies to fight sex
           Twelfth Floor
  Washington, DC 20036
  Phone: (202) 326-6000
  http://www.naag.org/



                                                                                       Exh. A, Pg. 1 of 6
Case:Case
      4:17-cv-01951-PLC
          2:18-cr-00422-SMB
                         Doc. Document
                              #: 35-1 Filed:
                                       1106-108/26/17
                                                Filed 12/14/20
                                                       Page: 3 ofPage
                                                                  7 PageID
                                                                      6 of 10#: 672


 trafficking.1 The undersigned Attorneys General once again respectfully request that the United
 States Congress amend the CDA to affirm that state, territorial, and local authorities retain their
 traditional jurisdiction to investigate and prosecute those who facilitate illicit acts and endanger
 our most vulnerable citizens.
         As noted in the 2013 letter, certain federal courts have broadly interpreted the CDA.2 One
 high-profile result is that some state and local law enforcement agencies have been left powerless
 to act against online classified ad services, such as Backpage.com, which have constructed their
 business models around advertising income gained from participants in the sex trade.3 Just a few
 examples of the countless instances of child sex trafficking — and its online promotion — that
 occur every day in the United States include the following:

                 Police in Stockton, California recently arrested more than 20 people in a human
                  trafficking and prostitution ring. Eight girls between the ages of 14 and 17 were
                  being trafficked for sex using advertisements on Backpage.com.4
                 Federal and state law enforcement recently arrested a Chicago man accused of
                  pimping a 16-year-old girl via Backpage.com, leading to her murder. The man
                  “shopped [the girl] around on Backpage.com,” delivered her to a customer, and
                  then fell asleep in his car outside a parking garage. When he awoke, he
                  discovered the girl’s body in the garage, “her throat slit and her body badly
                  beaten.”5
         1
            Tom Jackman and Jonathan O’Connell, Backpage has always claimed it doesn’t control sex-related ads.
 New Documents show otherwise, Washington Post, July 11, 2017, available at
 https://www.washingtonpost.com/local/public-safety/backpage-has-always-claimed-it-doesnt-control-sex-related-
 ads-new-documents-show-otherwise/2017/07/10/b3158ef6-553c-11e7-b38e-35fd8e0c288f_story.html (last visited
 July 12, 2017).
         2
            See, e.g., Senate Permanent Subcommittee v. Ferrer, 199 F. Supp. 3d 125, 136 (D.D.C. 2016), vacated as
 moot, 856 F.3d 1080 (D.C. Cir. 2017); Backpage.com, LLC v. McKenna, 881 F. Supp. 2d 1262, 1275 (W.D. Wash.
 2012); M.A. v. Village Voice Media Holdings, LLC, 809 F. Supp. 2d 1041, 1048–56 (E.D. Mo. 2011); Dart v.
 Craigslist, 665 F. Supp. 2d 961, 965 & n.6 (N.D. Ill. 2009); Doe v. Bates, 2006 WL 3813758, at **3–5 (E.D. Tex.
 Dec. 27, 2006); see also Google, Inc. v. Hood, 96 F. Supp. 3d 584, 596–98 (S.D. Miss. 2015), vacated & remanded
 on other grounds, 822 F.3d 212 (5th Cir. 2016).
         3
             While Backpage.com claims to have shut down its prostitution/escort ads after a U.S. Senate hearing in
 January, there are reports of the ads merely moving to different sections. See Brian Rokos, Backpage.com Removes
 ‘Escort’ Ads – Or Does It?, Press-Enterprise, Jan. 11, 2017, available at http://www.pe.com/articles/backpage-
 822842-ads-subcommittee.html/ (last visited July 6, 2017); Kevin Litten, New Orleans Backpage Prostitution Ads
 Now Listed as Dating Ads, Human Trafficking Experts Say, Times-Picayne, Jan. 17, 2017, available at
 http://www.nola.com/politics/index.ssf/2017/01/backpage_prostitution_new_orle.html (last visited July 6, 2017);
 Stephen Koff, Backpage.com Still Appears to Be Running Ads for Prostitutes, Sexual Services, Cleveland.com, Jan.
 12, 2017, available at http://www.cleveland.com/metro/index.ssf/2017/01/backpagecom_might_not_have_act.html
 (last visited July 6, 2017).
         4
            Sarah Heise, 23 Arrested for Human Trafficking, Prostitution in San Joaquin County, KCRA 3, May 5,
 2017, available at http://www.kcra.com/article/23-arrested-in-san-joaquin-county-human-trafficking/9588063 (last
 visited June 29, 2017).
         5
           Feds Charge Man for Prostituting 16-Year-Old Girl Before Her Murder, ABC 7 Eyewitness News, June
 21, 2017, available at http://abc7chicago.com/news/feds-charge-man-for-prostituting-16-year-old-girl-before-her-
 murder/2128793/ (last visited June 29, 2017).




                                                                                                   Exh. A, Pg. 2 of 6
Case:Case
      4:17-cv-01951-PLC
          2:18-cr-00422-SMB
                         Doc. Document
                              #: 35-1 Filed:
                                       1106-108/26/17
                                                Filed 12/14/20
                                                       Page: 4 ofPage
                                                                  7 PageID
                                                                      7 of 10#: 673


                 Police in Georgia recently arrested three people who used Backpage.com to
                  pimp a pregnant 17-year-old girl.6
              Police in Florida recently arrested a woman who used Backpage.com to
                  prostitute a missing 16-year-old girl throughout Broward County.7
          Clearly, in these instances, Backpage.com is facilitating — and profiting from — these
 illegal activities. However, certain interpretations of the CDA have resulted in companies like
 Backpage.com remaining outside the reach of state and local law enforcement in these kinds of
 cases. We do not believe that was Congress’s intent in passing the CDA, and we do not believe
 that is Congress’s intent now. It is both ironic and tragic that the CDA, which was intended to
 protect children from indecent material on the internet,8 is now used as a shield by those who
 profit from prostitution and crimes against children.
          Federal enforcement alone has proved insufficient to stem the growth in online promotion
 of child sex trafficking. Those on the front lines of the battle against the sexual exploitation of
 children — state and local law enforcement — must have the clear authority to investigate and
 prosecute facilitators of these and other horrible crimes. Thus, we recommend that 47 U.S.C.
 § 230(e)(1) be amended to the following (added language in bold):

                                   Nothing in this section shall be construed to impair
                                   the enforcement of section 223 or 231 of this title,
                                   chapter 71 (relating to obscenity) or 110 (relating
                                   to sexual exploitation of children) of title 18, or any
                                   other Federal, State, or Territorial criminal statute.
         We are aware of efforts in Congress to preserve state criminal statutes that prohibit
 certain kinds of sexual exploitation and sex trafficking, and to preserve federal and state statutes
 that provide causes of action, restitution, or other civil remedies to victims. We ask that, in
 addition to these efforts, Congress consider enacting our proposed change. We believe the CDA
 should be clear in preserving both state and territorial law to the same extent that it preserves
 federal law — i.e., the CDA should be clear that it preserves all state and territorial criminal
 statutes, just as it preserves all federal criminal statutes. The simple addition this letter proposes
 would do just that and will help to ensure that we are able to effectively protect citizens and


          6
            Ross Cavitt, Trio Accused of Pimping Pregnant Teen for Sex, WSB-TV 2, June 23, 2017, available at
 http://www.wsbtv.com/news/local/cobb-county/trio-accused-of-pimping-pregnant-teen-for-sex/539101607 (last
 visited June 29, 2017).
          7
             Tonya Alanez, Girl, 19, Accused of Pimping Out Missing 16-Year-Old, Sun Sentinel, June 2, 2017,
 available at http://www.sun-sentinel.com/local/broward/plantation/fl-teen-female-pimp-arrest-20170601-story.html
 (last visited June 29, 2017).
          8
            104 Cong. Rec. S2308-01 (daily ed. June 14, 1995) (statement of Sen. Coats) (“Mr. President, all you
 have to do is pick up the telephone and call the FBI, ask their child exploitation task force about the volume of over-
 the-Internet attempts to seduce, abuse, and lure children into pornography and sexual exploitation.”); 104 Cong.
 Rec. H8470 (daily ed. Aug. 4, 1995) (statement of Rep. Cox) (“We want to encourage people like Prodigy, like
 CompuServ, like America Online, like the new Microsoft network, to do everything possible for us, the customer, to
 help us control, at the portals of our computers, at the front door of our house, what comes in and what our children
 see.”).




                                                                                                       Exh. A, Pg. 3 of 6
Case:Case
      4:17-cv-01951-PLC
          2:18-cr-00422-SMB
                         Doc. Document
                              #: 35-1 Filed:
                                       1106-108/26/17
                                                Filed 12/14/20
                                                       Page: 5 ofPage
                                                                  7 PageID
                                                                      8 of 10#: 674


 children throughout the entire country, in all courts. We thank you for your attention to this vital
 matter.

 Respectfully,



 Karl A. Racine                                       Pamela Jo Bondi
 District of Columbia Attorney General                Florida Attorney General



 Steve Marshall                                       Jahna Lindemuth
 Alabama Attorney General                             Alaska Attorney General



 Mark Brnovich                                        Leslie Rutledge
 Arizona Attorney General                             Arkansas Attorney General



 Xavier Becerra                                       Cynthia H. Coffman
 California Attorney General                          Colorado Attorney General



 Matthew Denn                                         Chris Carr
 Delaware Attorney General                            Georgia Attorney General



 Douglas S. Chin                                      Lawrence Wasden
 Hawaii Attorney General                              Idaho Attorney General



 Lisa Madigan                                         Curtis T. Hill Jr.
 Illinois Attorney General                            Indiana Attorney General



 Tom Miller                                           Derek Schmidt
 Iowa Attorney General                                Kansas Attorney General




                                                                                      Exh. A, Pg. 4 of 6
Case:Case
      4:17-cv-01951-PLC
          2:18-cr-00422-SMB
                         Doc. Document
                              #: 35-1 Filed:
                                       1106-108/26/17
                                                Filed 12/14/20
                                                       Page: 6 ofPage
                                                                  7 PageID
                                                                      9 of 10#: 675




    Andy Beshear                                 Jeff Landry
    Kentucky Attorney General                    Louisiana Attorney General



    Janet T. Mills                               Brian Frosh
    Maine Attorney General                       Maryland Attorney General



    Bill Schuette                                Lori Swanson
    Michigan Attorney General                    Minnesota Attorney General



    Jim Hood                                     Josh Hawley
    Mississippi Attorney General                 Missouri Attorney General



    Tim Fox                                      Douglas Peterson
    Montana Attorney General                     Nebraska Attorney General



    Adam Paul Laxalt                             Gordon MacDonald
    Nevada Attorney General                      New Hampshire Attorney General



    Christopher S. Porrino                       Hector Balderas
    New Jersey Attorney General                  New Mexico Attorney General



    Eric T. Schneiderman                         Josh Stein
    New York Attorney General                    North Carolina Attorney General



    Wayne Stenehjem                              Mike DeWine
    North Dakota Attorney General                Ohio Attorney General




                                                                             Exh. A, Pg. 5 of 6
Case:
   Case
      4:17-cv-01951-PLC
          2:18-cr-00422-SMB
                          Doc.Document
                               #: 35-1 Filed:
                                       1106-1 08/26/17
                                                 Filed 12/14/20
                                                         Page: 7 of
                                                                 Page
                                                                    7 PageID
                                                                       10 of 10
                                                                              #: 676




 Mike Hunter                                    Ellen F. Rosenblum
 Oklahoma Attorney General                      Oregon Attorney General



 Josh Shapiro                                   Wanda Vázquez Garced
 Pennsylvania Attorney General                  Puerto Rico Attorney General



 Peter Kilmartin                                Alan Wilson
 Rhode Island Attorney General                  South Carolina Attorney General



 Marty J. Jackley                               Herbert H. Slatery, III
 South Dakota Attorney General                  Tennessee Attorney General



 Ken Paxton                                     Sean Reyes
 Texas Attorney General                         Utah Attorney General



 T.J. Donovan                                   Mark R. Herring
 Vermont Attorney General                       Virginia Attorney General



 Robert W. Ferguson                             Patrick Morrisey
 Washington Attorney General                    West Virginia Attorney General




 Brad Schimel                                   Peter K. Michael
 Wisconsin Attorney General                     Wyoming Attorney General

 Copy: The Honorable John Thune, Chairman, Senate Committee on Commerce, Science, and
       Transportation; The Honorable Bill Nelson, Ranking Member, Senate Committee on
       Commerce, Science, and Transportation; The Honorable Greg Walden, Chairman, House
       of Representatives Committee on Energy and Commerce; The Honorable Frank Pallone,
       Ranking Member, House of Representatives Committee on Energy and Commerce




                                                                               Exh. A, Pg. 6 of 6
